 1
 2
 3
 4
 5
 6
 7
 8                   UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA
10
11 EVERETT CABRERA,              ) Case No. ED CV 18-124-VAP (SP)
                                 )
12              Plaintiff,       )
                                 )
13            v.                 )
                                 )
14                               )            JUDGMENT
     INDYMAC BANK F.S.B, et al., )
15                               )
                  Defendants.    )
16                               )
                                 )
17                               )
     FEDERAL NATIONAL MORTGAGE )
18   ASSOCIATION,                )
                                 )
19                Plaintiff-In-  )
                  Intervention,  )
20                               )
              v.                 )
21                               )
     EVERETT CABRERA, et al.,    )
22                               )
                  Defendants-In- )
23                Intervention   )
                                 )
24
25 //
26 //
27 //
   //
28
 1        Pursuant to the Order Accepting Findings and Recommendation of United
 2 States Magistrate Judge,
 3        IT IS HEREBY ADJUDGED that the Complaint and this action are
 4 dismissed with prejudice.
 5
 6
 7 Dated: May 4, 2021                   __________________________________
 8                                      HONORABLE VIRGINIA A. PHILLIPS
 9                                      UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2
